DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed January 31, 2022 via RCE. Claims 1-5, 14, 19, and 20 are currently pending of which claims 1, 14, and 19 are currently amended. Claims 15, 16, and 18 have been canceled and claims 6-13 and 17 were previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 
Response to Arguments
Claim Objections
Applicant has amended the claim at issue and the previous objection has therefore been withdrawn. However, in light of the claim amendments, new objections have been introduced, as detailed below.


Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections have been withdrawn.

Prior Art Rejections
Applicant’s arguments with respect to the claims have been fully considered and are either moot or not persuasive.
Specifically, Applicant has amended the claims at issue and argues that the amendments in the “cause” limitation of representative claim 1 are not taught by the previously cited art. See Remarks 8. New reference Hill has been combined with Amacker to teach the clarification of the first product’s and second product’s relationship to the determined category. Hill teaches that “Every child category folder has at least one sibling. Children nodes of each parent are mutually exclusive and complete with respect to the semantics of the parent category.” See Hill para. [0023]. Therefore, any arguments regarding the relationship between the first product and the second product with the determined category of the second layer is moot.
However, regarding the arguments about the “cause” limitation and the “based on determining the category of the first layer and the category of the second layer related to the first keyword” amendments, Examiner respectfully disagrees. See Remarks 8. Firstly, Examiner notes that, under the broadest reasonable interpretation, the first determine step has to occur but that determine step doesn’t actively make the subsequent determination. Any random selection between subsequent nodes/products at a lower level would read on the claims. Secondly, Amacker clearly displays multiple products related to a keyword. Moreover, Amacker allows for various “layers” or categories to be drilled down within, with the highest level category or node being “Electronics” and the lowest currently displayed being “In stock”. The keyword, “SLR”, is inserted wherever the user has currently drilled down. Therefore, it has determined that results related to “SLR” will be displayed based on the previous categories. See Amacker Fig. 2(b) and col. (4:52-67 to 5:1-10).
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Objections
Claims 14 and 19 are objected to for the following informalities:
Claim 14 recites “being not belonging to” and “being belonging to” in lines 6 and 7, respectively. This appears to be a grammatical error and the claims should simply read “Claim 19 recites similar language and is objected to for at least the same reasons therein.
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker et al. (U.S. Patent 9,652,541 B1; hereinafter “Amacker”) and further in view of Hill et al. (U.S. Publication No. 20110320454; hereinafter “Hill”).
As per claim 1, Amacker teaches an information processing apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to (See Amacker col. 12:25-47):
determine a category of a first layer and a category of a second layer related to a first keyword by using category information indicating hierarchical categories and the first keyword that is input, the second layer being a layer lower than the first layer (See Amacker Figs. 2(a)-3(b) and cols. 4:52-67 to 5:1-10: layers of categories in relation to the search query/keyword input).
However, while Amazcker teaches acquire information on a product belonging to the determined category of the first layer (See Amacker Fig. 2(a) and col. 4:35-64: various information can be displayed for products/content, including product categories), Amacker does not explicitly teach the first product not belonging to the determined category of the second layer and the second product belonging to the determined category of the second layer.
Additionally, Amacker teaches cause, based on determining the category of the first layer and the category of the second layer related to the first keyword, a display device to display the acquired information on the second product (See Amacker Figs. 2(a)-2(b) and cols. 4:35-67 to 5:1-10: user can navigate to various pages in response to a category selection/link. Therefore, the user can select one category link and acquire information for the product(s) in said category, while also receiving more information about said individual products, such as shown in Fig. 2(a), with the search term entered and a result selected. The search interface allows for various “layers” or categories to be drilled down within, with the highest-level category or node being “Electronics” and the lowest currently displayed being “In stock”. The keyword, “SLR”, is inserted wherever the user has currently drilled down. Therefore, it has determined that results related to “SLR” will be displayed based on the previous categories).
Hill teaches the first product not belonging to the determined category of the second layer and the second product belonging to the determined category of the second layer (See Hill para. [0023]: “Every child category folder has at least one sibling. Children nodes of each parent are mutually exclusive and complete with respect to the semantics of the parent category”; Fig. 6 shows that different foods can be drilled down based on different parents. And, as discussed in para. [0023], these sibling nodes can be mutually exclusive of one another, and thus not belong in the same category/layer).
However, while Amacker teaches displaying the category layers and the various products (See Amacker Figs. 2(a)-2(b)), as described above, Amacker does not explicitly teach at a higher priority than the acquired information on the first product, and to also [display] the acquired information on the first product at a lower priority than the acquired information on the second product.
Hill teaches these limitations of the claim as well (See Hill para. [0052]: “We can prioritize and re-rank tags based on their depth in the taxonomy, since users would typically prefer to see more specific tags (e.g., church/tower >> landmark >> building >> urban).” Therefore, as a user drills down in Amacker, the more specific tags would be displayed at a higher priority. Furthermore, note above, that Hill also teaches the mutually exclusive nature of the child nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the product search categories of Amacker with the mutual exclusivity of Hill. One would have been motivated to combine these references because both references disclose hierarchical categorization of data objects, and Hill further improves the categorization of Amacker by allowing the user to ensure that there is no overlap in the taxonomies, because as the user drills down more and more, they are presumably wishing to exclude more and more noise from their search. Furthermore, “the present principles can help monetize content, improve search, asset reuse, and produce a return on investment. In addition, better performance (better accuracy of classification) for many content-based applications will be enabled. Inconsistencies can be removed (e.g., Outdoor and Indoor) as well as redundancies (Outdoor, Sky)” (See Hill para. [0036]).

As per claim 4, Amacker/Hill further teaches wherein the processor is further configured to: set a state of the information processing apparatus to either a first state or a second state in response to an input, perform determining of a category related to the keyword in a case where the state of the information processing apparatus is the first state (See Amacker Figs. 2(a), 2(b), and cols. 4:35-67 to 5:1-10: keywords entered that are pertinent to a search with various categories being returned, including multiple levels of categories in which the searched product is located).

As per claim 5, Amacker/Hill further teaches wherein the processor is further configured to: cause the display device to display specification information of the determined category of the first layer; set a state of the information processing apparatus to either a third state or a fourth state, cause the display device to display the information on at least one of the first product and the second product belonging to the determined category of the first layer, in a case where the state of the information processing apparatus is the third state, and cause the display device to display the specification information of the determined category of the first layer, in a case where the state of the information processing apparatus is the fourth state (See Amacker Figs. 2(a), 2(b), and cols. 4:35-67 to 5:1-10: keywords entered that are pertinent to a search with various categories being returned, including multiple levels of categories in which the searched product is located. Additionally, information regarding the product(s) is displayed and the user can further refine the results accordingly).

As per claim 14, the claim is directed to a control method executed by a computer that implements the same features as the information processing apparatus of claim 1, and is therefore rejected for at least the same reasons therein.

As per claim 19, the claim is directed to a storage medium that implements the same features as the method of claim 14, and is therefore rejected for at least the same reasons therein.

As per claim 20, while Amacker teaches the keyword and categories and the layers, as well as the displaying of the keyword information, Amacker does not explicitly teach wherein causing the display device to display information belonging to the category of the second layer determined [based on the first keyword at the higher priority than information on the other product] comprises displaying the information on the other product in a list format below information belonging to the category of the second layer (See Amacker).
However, Amacker does not explicitly teach this display is based on the first keyword at the higher priority than information on the other product.
Hill teaches these limitations of the claim (See Hill para. [0052]: “We can prioritize and re-rank tags based on their depth in the taxonomy, since users would typically prefer to see more specific tags (e.g., church/tower >> landmark >> building >> urban).” Therefore, as a user drills down in Amacker, the more specific tags would be displayed at a higher priority. Furthermore, note above, that Hill also teaches the mutually exclusive nature of the child nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Amacker with the teachings of Hill for at least the same reasons as discussed above in claim 1.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amacker/Hill as applied above, and further in view of Gates et al. (U.S. Publication No. 2004/0220902; hereinafter “Gates”).
As per claim 2, Amacker/Hill further teaches wherein the processor is further configured to: determine a category of a first layer, a category of a second layer, and a category of a third layer related to a second keyword that is input after the first keyword, the third layer being a layer lower than the second layer (See Amacker Figs. 2(a)-3(b) and cols. 4:35-67 to 5:1-10 and 6:40-67 to 7:1-24: keywords entered that are pertinent to a search with various categories being returned, including multiple levels of categories forwards and backwards in which the searched product is located. Additionally, search refinement can be received by either changing a category name or by updating the search query).
However, while Amacker/Hill teaches in a case where the categories of the first layer and the second layer related to the second keyword are respectively same as the categories of the first layer and the second layer related to the first keyword (See Amacker Figs. 2(b)-3(b) and col. 6:30-63: user can change a subcategory to refine the search and maintain the higher level layers), and Amacker/Hill teaches the priority levels, Amacker/Hill does not explicitly teach and set a higher priority of display to information on a product belonging to the determined category of the third layer than the priority of display of information on the other product among information on the product belonging to the determined category of the second layer.
Gates teaches these limitations of the claim (See Gates paras. [0020-25]: user can narrow/refine search results that were ranked based on previously entered keywords, such as the categories based on keywords of Amacker/Hill. Additionally, categories can be eliminated from the set of refinement categories, if the category has a hierarchical ancestor in the set of refinement categories. Therefore, if the user is presented with some results initially, those results can be hidden (or excluded or deprioritized) based on further refinements, including additional second or third refinements. “The new set of refinement categories can again be checked for hierarchical ancestors, and the process of eliminating and adding categories could be repeated until no categories in the initial set have hierarchical ancestors”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the product search categories of Amacker/Hill with the prioritization and exclusion of Gates. One would have been motivated to combine these references because both references disclose hierarchical categorization of data objects, and Gates further enhances the categorization of Amacker/Hill by providing for more dynamic input and selection, as well as increasing the effectiveness of the refinement of categories and products of Amacker/Hill (See Gates para. [0006]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amacker/Hill as applied above, and further in view of Tavernier (U.S. Patent 10,706,450 B1).
As per claim 3, while Amacker/Hill teaches the keyword, Amacker/Hill does not explicitly teach wherein the keyword is input by voice.
Tavernier teaches these limitations of the claim (See Tavernier col. 15:51-56: voice input).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the keywords of Amacker/Hill with the voice input of Tavernier. One would have been motivated to combine these references because both references disclose hierarchical categorization of products, and Tavernier further enhances the user experience of Amacker/Hill by providing for more options for input, expanding accessibility options as well as flexibility.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145